Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title and abstract of the invention is objected to for not being descriptive as could be.  It describes the invention of the patent application.  It should be tailored to the claims of the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of claims 1-2 and 7 must be shown: remote servers, client network, virtual machine, containerized program, application programming interface,  synchronizing data within the first cloud provider.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
Claims 1, 8, and 15 recite “initiating the second node as a containerized program” while claims 2, 9, and 16 recite “instantiating the second node as a virtual machine . . . .”  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-8, 13-15, and 20 are rejected as being unpatentable over US 20170026468 (Kumar) in view of US 11122042  (Natatajan) further in view of US 20170339065 (Li). 
Regarding claim 8, Kumar teaches or suggests a system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (claim 17) comprising: 
configuring, by the one or more processors, a first node to participate in a node cluster, wherein the first node is hosted by a first cloud service provider (¶ 43), and wherein participating in the node cluster includes performing one or more network security actions on traffic (¶¶ 30, 31, 36, 41) between servers and a client network, the client network separate from the cloud service (¶ 34); 

initiating the first node as a virtual machine (VM) instance within a VM environment of the first cloud service provider (¶ 30).
Kumar does not expressly disclose the servers remote from the client network and from the cloud service provider or initiating the second node as a containerized program executing within an operating-system-level virtualization environment of the first cloud service provider. 
Natatajan teaches or suggests remote servers remote from a client network and from a cloud service provider (3:5-16).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kumar’s architecture and Natatajan’s remoteness so the servers are remote from the client network and from the cloud service provider.  A rationale to so would have been to allow connect clients and servers in different regions.
Li teaches or suggests initiating a second node as a containerized program executing within an operating-system-level virtualization environment of a cloud service provider (¶ 51). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kumar’s architecture, Natatajan’s remoteness, and Li’s container for initiating the second node as a containerized program executing within an operating-system-level virtualization 
Regarding claim 13, Li teaches or suggests the operating-system-level virtualization environment of the first cloud service provider is a DOCKER environment (¶ 51).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 8.
Regarding claim 14, Kumar teaches or suggests synchronizing data between the first node and the second node within the first cloud service provider (¶¶ 45, 70-71).
Regarding claims 1, 6, 7, 15, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 2, 9, and 16 are rejected as being unpatentable over US 20170026468 (Kumar) in view of US 11122042  (Natatajan) further in view of US 20170339065 (Li), US 20160105311 (Thakkar) and US 20160105311 (Bendelac).
Kumar does not expressly disclose instantiating the first node as a virtual machine comprises invoking a virtual-machine application programming interface (API) configured to instantiate virtual machines; and instantiating the second node as a virtual machine comprises invoking a operating-system level API configured to launch operating-system-level execution.
Thakkar teaches or suggests instantiating the first node as a virtual machine comprises invoking a virtual-machine application programming interface (API) configured to instantiate virtual machines (¶ 18).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kumar’s architecture, Natatajan’s remoteness, Li’s container, and Thakkar and Bendelacs’ APIs so instantiating the first node as a virtual machine comprises invoking a virtual-machine application programming interface (API) configured to instantiate virtual machines; and instantiating the second node as a virtual machine comprises invoking a operating-system level API configured to launch operating-system-level execution.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of instantiating the VM and container.

Claims 3-5, 10-12, and 17-19 are rejected as being unpatentable over US 20170026468 (Kumar) in view of US 11122042  (Natatajan) further in view of US 20140365662 (Dave).
Regarding claims 3, 10, and 17, Kumar does not expressly disclose configuring, by the one or more processors, a third node to participate in the node cluster, wherein the third node is hosted by a second cloud service provider logically distinct from the first cloud service provider and communicably coupled to the first cloud service provider via computer networking.
Dave teaches or suggests configuring, by one or more processors, a third node to participate in a node cluster (abs.), wherein the third node is hosted by a second 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kumar’s architecture, Natatajan’s remoteness, Li’s container, and Dave’s integration of different providers for configuring, by the one or more processors, a third node to participate in the node cluster, wherein the third node is hosted by a second cloud service provider logically distinct from the first cloud service provider and communicably coupled to the first cloud service provider via computer networking.  A rationale to so would have been to meet new business or scalability demands.
Regarding claims 4, 11, and 18, the aforementioned combination teaches or suggests initiating the third node as a second virtual machine instance within a second virtual machine environment of the second cloud service provider (Kumar, ¶ 30; see also Li ¶ 51).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 8.
Regarding claims 5, 12, and 19, the aforementioned combination teaches or suggests initiating the third node as a second containerized program executing within a second operating-system-level virtualization environment of the second cloud service provider (Li, ¶ 51).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 8.

Other Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448